

117 HR 2213 IH: Safe Routes Act of 2021
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2213IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Gallagher introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, with respect to vehicle weight limitations for certain logging vehicles, and for other purposes.1.Short titleThis Act may be cited as the Safe Routes Act of 2021.2.Vehicle weight exemptionsSection 127 of title 23, United States Code, is amended by adding at the end the following:(v)Certain logging vehicles(1)In generalThe Secretary shall waive, with respect to a covered logging vehicle, the application of any vehicle weight limit established under this section.(2)Covered logging vehicle definedIn this subsection, the term covered logging vehicle means a vehicle that—(A)is transporting raw or unfinished forest products, including logs, pulpwood, biomass, or wood chips;(B)is traveling a distance not greater than 150 air miles on the Interstate from origin to a storage or processing facility; and(C)meets State legal weight tolerances and vehicle configurations for transporting raw or unfinished forest products within the State boundaries in which the vehicle is operating.(3)Application of weight tolerancesThe waiver in this subsection shall only apply with respect to a State legal weight tolerance in effect on the date of enactment of this subsection..